COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-032-CR
                              NO. 2-09-033-CR

EUGENE VASQUEZ                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                   STATE

                                   ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     The State indicted appellant Eugene Vasquez for possession of a

controlled substance—methamphetamine, more than four grams but less than

two hundred grams. The indictment included a repeat-offender paragraph. The

State also indicted Vasquez for the intentional possession of a firearm by a

felon. This indictment also contained a repeat-offender paragraph. Vasquez




     1
          See Tex. R. App. P. 47.4.
agreed to plead guilty to both indictments and true to the repeat-offender

paragraph included in the possession of a firearm indictment. In exchange, the

State agreed to waive the repeat-offender paragraph included in the controlled-

substance indictment. Based on his pleas, the jury found Vasquez guilty of

both charges and the one repeat-offender paragraph and sentenced him to

twenty years’ confinement for each charge—his sentences are to run

concurrently.

      Vasquez’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave Vasquez

an opportunity to file a pro se brief, but he did not file one. The State declined

to file a brief in response as well.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no




                                        2
pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

     We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v.

State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.


                                         PER CURIAM

PANEL: MEIER, LIVINGSTON, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 17, 2009




                                     3